UNITED STATES DISTRICT COURT                                    USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                   DOCUMENT
                                                                ELECTRONICALLY FILED
 FRANK CIARAMELLA, et al., on behalf of                         DOC #:
 themselves and all others similarly situated,                  DATE FILED: 5/6/2021

                            Plaintiffs,
                                                                   18-cv-6945 (MKV)
                     -against-
                                                                         ORDER
 HOWARD ZUCKER, as Commissioner of the
 Department of Health,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has referred this case to the designated magistrate judge to resolve the parties’

discovery disputes [ECF #215]. Accordingly, IT IS HEREBY ORDERED that the conference

that was previously scheduled to take place on May 7, 2021 is ADJOURNED sine die, until after

Judge Cave issues her rulings. Within five days after Judge Cave rules on the parties’ final

outstanding dispute, the parties shall file a joint status letter, addressed to Judge Vyskocil, and the

Court will either schedule a Post Discovery Conference, or set a briefing schedule for dispositive

motions.

SO ORDERED.
                                                       _________________________________
Date: May 6, 2021                                      MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
